DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 June 2019, 10 January 2020, 22 June 2020, 24 July 2020, and 03 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1, 3, 5, 7, 9, 11, and 13:  The drawing figures have an erroneous numeral (5) on the left side of each drawing.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
   Page 3, page line 23:  The phrase "installed at" should be corrected to read something similar to -- installed on -- or -- attached to --.  The term "at" is not correct terminology to indicate attachment or connectivity to the main body.
   Page 5, page line 17:  A -- comma -- should be inserted prior to the term "such" and after the term "ink".
   Page 9, page lines 6, 7, 9, 11, and 13:  Each comma should be replaced with a -- semicolon -- as each comma is separating a main clauses.
   Page 9, page line 24:  The phrase "installed at" should be corrected to read something similar to -- installed on -- or -- attached to --.  The term "at" is not correct terminology to indicate attachment or connectivity to the main body.
   Page 10, page line 8:  The term "at" should be corrected to read -- in -- as the absorber (50) is located within and surrounded by the container portion (30).
   Page 10, page line 16:  The article "the" should be corrected to read -- The --.
   Page 10, page line 20:  The term "at" should be corrected to read -- within -- as the driving portion is likely located inside of the main body.      
   Page 11, page line 24:  Reference numeral "41" should be deleted since the inlet of the injection body is being referenced not the injection body itself.
   Page 14, page line 3:  The term -- portion -- should be inserted after the term "measurement".
   Page 14, page lines 11 and 12:  The comma should be replaced with a
-- semicolon -- as the comma is separating main clauses.
   Page 15, page lines 11-12:  The term "pressure sensor 80" should be corrected to read --absorber 50 -- since the lifting plate is pushed by the swelling of the absorber (50) in a direction opposite to the force exerted on the absorber by the lifting plate, not the pressure sensor 80.
      
Appropriate correction is required.

Claim Objections
Claims 1-15  are objected to because of the following informalities:
   Re claim 1, claim line 1:  The abbreviation "SAP" should be spelled out the first time it appears within the claims to clearly set forth what the abbreviation represents.
   Re claim 1, claim line 4:  The second occurrence of the term "containing" should be corrected to read -- contain --.
   Re claim 11, claim line 11:  The phrase "installed at" should be corrected to read something similar to -- installed on -- or -- attached to --.  The term "at" is not correct terminology to indicate attachment or connectivity to the main body.
   Re claim 15, claim line :  A -- space -- should be inserted between the term "claim" and the numeral "15".

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	   Re claim 5, claim line 1:  Is this "a bottom" of the lifting plate the same bottom previously recited in claim 3, claim line 5.  There appears to only be one bottom to the lifting plate.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
   Re claim 5, claim lines 1-3:  This claim appears to be a duplicate of claim 3.  Both claims recite that the lifting plate has a bottom that makes contact or adapted to make contact with the absorber.  Therefore, it appears that claim 5 fails to further limit claim 3. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016-111223 (Nakatsuru et al.) in view of JP 2003-88551 (Katsuichi et al.), JP 2016-214804 (Chogo et al.) and US 2004/0215160 (Chmielewski et al.).
   With respect to the limitations of claim 1, Nakatsuru et al. disclose an evaluation apparatus (106), comprising: 
      a main body installed with a lifting bar that is configured to be raised or lowered (main body is provided with a piston (111) that is moved up and down - Figure 2);
      a container portion installed under the lifting bar in the main body, comprising an internal containing space configured to contain an absorber (cylinder (113) located below lifting bar/piston (111) contains a space configured to contain an absorber/water absorbing agent (116) - Figure 2);
      an operating portion connected to the lifting bar, comprising:
            a lifting plate (114) that is configured to be raised or lowered within the internal containing space (113) and to apply pressure to the absorber (116) (piston head (114) connected to the piston (111) moves within cylinder (113) applies pressure to the water-absorbing agent (116) - Figure 2); and an injection portion configured to inject a liquid in a direction of the absorber (liquid delivery tube (109) is provided for introducing liquid to the water-absorbing agent (116) within the cylinder (113) through holes located within the piston head (114) - Figures 1 and 2).  Nakatsuru et al. fails to disclose that ink is injected into the absorber, a dispersion measurement portion for measuring dispersion of the ink through the absorber; and a controller installed at the main body configured to measure absorption of the ink into the absorber and to measure a swelling capacity of the absorber while the ink is injected into the absorber.
Katsuichi et al. disclose an absorber (9) and a measuring apparatus (X), comprising a weight (62) used to compress the absorber (9) while the absorber is introduced to a water solution (8) (paragraphs [0084-0088]).  The solution (8) is colored with blue food dye No. 1 (paragraph [0085]).  Modfying Nakatsuru et al. with ink would have been obvious to one of ordinary skill in the art at the time of filing to get a visual picture of the uptake of ink by the absorber.  The combination of Nakatsuru et al. in view of Katsuichi et al. fails to disclose a dispersion measurement portion for measuring dispersion of the ink through the absorber; and a controller installed at the main body configured to measure absorption of the ink into the absorber and to measure a swelling capacity of the absorber while the ink is injected into the absorber.
   Chogo et al. disclose an infrared diaper monitoring device whereby the absorption of a liquid (urine) into a superabsorbent polymer is monitored by measuring the amount of urination and evacuation using infrared sensors (10, 17, 18, 21).  Modifying the combination of Nakatsuru et al. in view of  Katsuichi et al. to provide a dispersion measurement portion would have been obvious to one of ordinary skill in the art at the time of filing to evaluate the amount of urine being excreted.  The combination of Nakatsuru et al. in view of Katsuichi et al. and Chogo et al. fails to disclose a controller installed at the main body configured to measure absorption of the ink into the absorber and to measure a swelling capacity of the absorber while the ink is injected into the absorber.
Chmielewski et al. disclose an apparatus for determining the finite volume absorbency under load of a n absorbent composition, comprising a sample holder (36), a weight (32), a measuring system (38) for measuring movement the movement of the weight as a finite volume of liquid is introduced into the sample holder for absorption by a test sample (paragraph [0076]).  A controller is further utilized with the measuring system (38) to adsorption of the liquid into the test sample absorber and to measure a swelling capacity of the test sample while the liquid is injected into the test sample (paragraph [0076], lines 8-12 and paragraphs [0078-0093]).  Modifying the combination of Nakatsuru et al. in view of Katsuichi et al. and Chogo et al. with a controller/computer would have been obvious to one of ordinary skill at the time of filing as a means of quickly evaluating the absorption performance of the absorber without the need for substantial human intervention.

   With respect to the limitation of claim 2, the combination (Nakatsuru et al.) discloses that the container portion (113) is configured with an open top and the operation portion (114) is configured to be raised from and lowered into the containing space and the container portion is formed of a transparent material (cylinder (113) is open (Figure 2) and make of acrylic, which is known to be transparent; and the piston head (114) is attached to the piston (11) which is raised from and lowered into the containing space of the cylinder (113) - Figure 2).

   With respect to the limitation of claim 3, the combination (Nakatsuru et al.) further discloses that the operating portion comprises: an injection body (114) of which a first side (top side of head) connected to an end of the lifting bar (bottom of piston (111)), comprising the injection portion formed integrally therein; and a lifting plate (bottom of head) connected to a second side of the injection body, with a bottom thereof making contact with the absorber (116) (Figure 2).

   With respect to the limitations of claim 6, the combination (Chmielewski et al.) further discloses that controller is configured to obtain a first measurement value by measuring an absorption height of the ink into the absorber while no pressure is applied to the absorber, and is configured to obtains a second measurement value by measuring an absorption height of the ink into the absorber while pressure is applied to the absorber (paragraphs [0078-0093]).

   With respect to the limitation of claim 8, the combination (Chmielewski et al.) further discloses that the controller comprises a pressure sensor configured to measure the swelling capacity of the absorber (the measuring system (38) comprising an LVDT, which acts as a pressure sensor). 

   With respect to the limitation of claim 9, the combination discloses that the absorber is a superabsorbent polymer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  WO 2016-111223 (Nakatsuru et al.) in view of JP 2003-88551 (Katsuichi et al.), JP 2016-214804 (Chogo et al.) and US 2004/0215160 (Chmielewski et al.) as applied to claim 1 above, and further in view of US 2004/0014226 (Schrof et al.).

   With respect to the limitation of claim 7, the combination discloses all of the limitations of the base claim, but fails to disclose that the dispersion measurement portion comprises a camera configured to capture how the ink is dispersed into the absorber.
   Schrof et al. discloses a device for determining the swelling behavior of polymer gels, which utilizes a camera (20) to determine swelling behavior.  Modifying the combination to utilize a camera would have been obvious to one of ordinary skill in the art at the time of filing as a means to provide visual imaging of the characteristics of the absorber to absorb fluid.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 4-5 and 10-15 because the prior art of record fails to teach and/or make obvious the following:
   Claims 4-5:  Providing an apparatus whereby an injection portion protrudes from under the injection body and leads to the injection hole in combination with all of the remaining limitations of the claim and all of the limitations of the base claim and all intervening claims.
    Claims 10-12:  Providing an apparatus comprising the controller configured to: obtains a first height value at which the ink is absorbed into the superabsorbent polymer while the superabsorbent polymer is contained in the containing space; to obtain a second height value at which the ink is absorbed into the SAP composite while the SAP composite is contained in the containing space; and to determine that the SAP composite is in a normal condition if a difference between the first height value and the second height value is less 4than a first set distance and a dispersion distance of the ink through the SAP composite measured by the dispersion measurement portion is less than a second set distance in combination with all of the limitations of the base claim.
   Claims 13-14:  Providing a method of evaluating an SAP composite, comprising obtaining a first height value at which the ink is absorbed into the superabsorbent polymer while the superabsorbent polymer is contained in the containing space; obtaining a second height value at which the ink is absorbed into the SAP composite while the SAP composite is contained in the containing space; and to determine that the SAP composite is in a normal condition if a difference between the first height value and the second height value is less 4than a first set distance and a dispersion distance of the ink through the SAP composite measured by the dispersion measurement portion is less than a second set distance in combination with all of the limitations of the base claim and all intervening claims.

Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various apparatus for testing absorbency of polymers under loads.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856